COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-319-CV

HALL'S PHARMACY, INC., HALL'S IV                              APPELLANTS
& INSTITUTIONAL PHARMACY, INC.,
THE MEDICINE STORE, INC.,
IGA/MEDICINE STORE PHARMACY, INC.,
AND LEWIS A. HALL, JR.


                                          V.


D & K HEALTHCARE RESOURCES, INC.                                APPELLEES
AND MCKESSON MEDICAL-SURGICAL, INC.

                                       ----------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                       ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                       ----------

     We have considered the “Joint Motion To Dismiss Appeal.”       It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).




     1
         … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 43.4.




                                               PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 20, 2008